     Case 3:21-cv-00103-MMD-CLB Document 2 Filed 02/26/21 Page 1 of 3




 1   Christopher Mixson (NV Bar#10685)
 2   KEMP JONES, LLP
     3800 Howard Hughes Parkway, Suite 1700
 3   Las Vegas, Nevada 89169
     702-385-6000
 4   c.mixson@kempjones.com
 5
     Attorney for Plaintiffs
 6
     Roger Flynn, (CO Bar#21078) Pro Hac Vice Application To Be Filed
 7   Jeffrey C. Parsons (CO Bar#30210), Pro Hac Vice Application To Be Filed
 8   WESTERN MINING ACTION PROJECT
     P.O. Box 349, 440 Main St., #2
 9   Lyons, CO 80540
     (303) 823-5738
10   wmap@igc.org
11
     Attorneys for Great Basin Resource Watch, Basin and Range Watch, and Wildlands Defense
12
     Talasi B. Brooks (ISB #9712), Pro Hac Vice Application To Be Filed
13   Western Watersheds Project
14   P.O. Box 2863
     Boise ID 83714
15   (208)336-9077
     tbrooks@westernwatersheds.org
16
17   Attorney for Western Watersheds Project

18                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
19
20   WESTERN WATERSHEDS PROJECT;                      )      Case No.:
     GREAT BASIN RESOURCE WATCH;                      )
21   BASIN AND RANGE WATCH; and                       )
     WILDLANDS DEFENSE,                               )      PLAINTIFFS’ STATEMENT
22                                                    )      OF DISCLOSURE AND
23                             Plaintiffs,            )      INTERESTED PARTIES
     vs.                                              )
24                                                    )
     UNITED STATES DEPARTMENT OF THE                  )
25   INTERIOR; U.S. BUREAU OF LAND                    )
26   LAND MANAGEMENT; and ESTER M.                    )
     McCULLOUGH, District Manager,                    )
27   BLM’s Winnemucca Office,                         )
                                                      )
28                             Defendants.            )




                                                  1
     Case 3:21-cv-00103-MMD-CLB Document 2 Filed 02/26/21 Page 2 of 3




 1          Pursuant to Fed. R. Civ. Pro. 7.1, Plaintiffs, Western Watersheds Project (WWP), Great
 2   Basin Resource Watch (GBRW), Basin and Range Watch (BRW) and Wildlands Defense (WD),
 3   file this Disclosure Statement in this matter.
 4
            Plaintiffs certify that they are non-profit organizations with no parent corporations nor are
 5
     there any publicly held corporations associated with Plaintiffs.
 6
            Plaintiffs also state that the only known interested party other than those participating in
 7
     the case is: Lithium Nevada Corporation (LNC), a wholly owned subsidiary of Lithium
 8
     Americas Corporation (LAC), the project applicant in this case.
 9
            This case is related to another recently-filed case: Bartell Ranch et al. v. McCullough, et
10
     al., 3:21-cv-00080-MMD-CLB (D. Nevada 2021).
11
12
     Respectfully submitted this 26th day of February, 2021.
13
14   /s/ Christopher Mixson
     Christopher Mixson (NV Bar# 10685)
15   KEMP JONES, LLP
16   3800 Howard Hughes Parkway, Suite 1700
     Las Vegas, Nevada 89169
17   702-385-6000
     c.mixson@kempjones.com
18
19   Attorney for Plaintiffs

20   /s/ Roger Flynn
     Roger Flynn, (Colo. Bar # 21078), Pro Hac Vice Application To Be Filed
21   Jeffrey C. Parsons, (Colo. Bar # 30210), Pro Hac Vice Application To Be Filed
22   WESTERN MINING ACTION PROJECT
     P.O. Box 349, 440 Main St., #2
23   Lyons, CO 80540
     (303) 823-5738
24   wmap@igc.org
25
     Attorneys for Plaintiffs GBRW, BRW, and WD
26
     /s/ Talasi Brooks
27   Talasi B. Brooks (ISB #9712), Pro Hac Vice Application To Be Filed
28   Western Watersheds Project
     P.O. Box 2863
     Boise ID 83701



                                                      2
     Case 3:21-cv-00103-MMD-CLB Document 2 Filed 02/26/21 Page 3 of 3




 1   (208) 336-9077
 2   tbrooks@westernwatersheds.org

 3   Attorney for Plaintiff WWP
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          3
